Citation Nr: 0835203	
Decision Date: 10/14/08    Archive Date: 10/24/08

DOCKET NO.  05-39 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss, 
to include as secondary to service-connected tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel

INTRODUCTION

The veteran served on active duty from April 1967 to March 
1969.  He is the recipient of the Combat Infantryman Badge, 
Purple Heart, and two Bronze Star Medals with "V" Device.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in August 
2005 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina.  In September 2007 
and March 2008, the Board remanded the case to the agency of 
original jurisdiction (AOJ) for additional development, and 
it now returns to the Board for appellate review. 

The veteran testified at a personal hearing before the 
undersigned, sitting at the RO in May 2007.  A transcript of 
the hearing is associated with the claims file.

The Board observes that the veteran had appealed the issue of 
entitlement to service connection for tinnitus, which was 
also denied in the August 2005 rating decision.  However, 
after receipt of additional evidence, service connection for 
tinnitus was granted by the RO in a February 2006 rating 
decision.  Therefore, as the February 2006 decision was a 
full grant of the benefit on appeal with regard to tinnitus, 
that issue is not before the Board.


FINDING OF FACT

Bilateral hearing loss was not present in service, manifested 
within one year of the veteran's discharge from service, or 
shown to be causally or etiologically related to any disease, 
injury, or incident in service, or to service-connected 
tinnitus.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
the veteran's active duty military service, may not be 
presumed to have been incurred in or aggravated by such 
service, and is not causally or etiologically related to 
service-connected tinnitus.  38 U.S.C.A. §§ 1101, 1110, 1112 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.385 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
certain duties upon VA to notify the claimant of the shared 
obligations of the claimant and VA in developing his or her 
claim and to assist the claimant by making reasonable efforts 
to obtain relevant evidence in support of the claim.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  VA 
must inform a claimant about the information and evidence not 
of record that is necessary to substantiate the claims, the 
information and evidence that VA will seek to provide, and 
the information and evidence that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 
23353-23356, April 30, 2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).   Additionally, in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court of Appeals for Veterans Claims (Court) held that VCAA 
notice requirements also apply to the evidence considered in 
determinations of the degree of disability and effective date 
of the disability once service connection has been 
established.  

VCAA notice must be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on the claims 
for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In this case, the veteran was provided with a VCAA 
notification letter in March 2005, prior to the initial 
unfavorable AOJ decision issued in August 2005.  An 
additional VCAA letter was sent in October 2007.

The Board notes that, in Pelegrini, the United States Court 
of Appeals for Veterans Claims (Court) held that VA must 
request that the claimant provide any evidence in his 
possession that pertains to the claim based upon 38 C.F.R. 
§ 3.159(b).  Nevertheless, during the course of the appeal, 
38 C.F.R. § 3.159(b) was revised to eliminate the requirement 
of requesting that the claimant provide any evidence in his 
or her possession that pertains to the claim.  See 73 Fed. 
Reg. 23353 (final rule revising 38 C.F.R. § 3.159(b) to 
rescind fourth element notice as required under Pelegrini, 
effective May 30, 2008).  Thus, any defect in notice as to 
this element is considered harmless.  

In reviewing the claims file, the Board observes that the 
pre-adjudicatory VCAA notice issued in March 2005 informed 
the veteran of the type of evidence necessary to establish 
service connection, how VA would assist him in developing his 
claim, and his and VA's obligations in providing such 
evidence for consideration.  Additionally, as the record 
developed after the initial rating decision raised a theory 
of entitlement to secondary service connection, the October 
2007 letter advised the veteran of the evidence necessary to 
support such a claim.

Nevertheless, failure to provide pre-adjudicative notice of 
any elements of VCAA notice is presumed to create prejudicial 
error.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007); Simmons v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007).  
The Secretary has the burden to show that this error was not 
prejudicial to the veteran.  Lack of prejudicial harm may be 
shown in three ways: (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the notice what 
was needed, or (3) that a benefit could not have been awarded 
as a matter of law.  Sanders; see also Mayfield v. Nicholson, 
19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

Additionally, an SOC or SSOC constitute "readjudication 
decisions" that comply with all due process requirements if 
preceded by adequate VCAA notice.  See Mayfield v. Nicholson, 
499 F.3d 1317 (Fed. Cir. 2007).  Therefore, as a matter of 
law, providing the veteran with VCAA-compliant notice prior 
to a readjudication "cures" any timing problem resulting 
from any deficiency in notice content or the lack of notice 
prior to an initial adjudication.  See id., citing Mayfield, 
444 F.3d at 1328.  In the present case, subsequent to the 
October 2007 VCAA notice, the veteran's claim was 
readjudicated in a June 2008 SSOC, thereby rectifying the 
timing problem with regard to notice as to a secondary 
service connection claim.  

As for the notice requirements under Dingess/Hartman, a March 
2006 letter and the October 2007 VCAA letter provided proper 
notice as to disability ratings and effective dates.  The 
Board also acknowledges the defective timing of this notice, 
but finds no prejudice to the veteran as a result.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  As the 
Board herein concludes that the preponderance of the evidence 
is against the veteran's service connection claim, any 
questions as to the assignment of disability ratings and 
effective dates are rendered moot.  Therefore, the Board 
finds that the veteran has been provided with all necessary 
notice under VCAA and a meaningful opportunity to participate 
in the adjudication of his claim.
 
Accordingly, the Board determines that the content 
requirements of VCAA notice have been met and the purpose of 
such notice, to promote proper development of the claim, has 
been satisfied.  See Vazquez-Flores v. Peake, 22 Vet. App. 
37, 41 (2008), citing Mayfield, 444 F.3d at 1333.  Based on 
the above, the Board concludes that further VCAA notice is 
not necessary prior to issuing a decision.

VA has also fulfilled its duty to assist the veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the veteran's claim and providing him 
with a VA examination.  The veteran's service treatment 
records, VA medical records, private medical records, the 
reports of June 2005, January 2006, and October 2007 VA 
examinations, and an April 2008 VA opinion were reviewed by 
both the AOJ and the Board in connection with adjudication of 
his claim.  The veteran has not identified any additional, 
relevant records that VA needs to obtain for an equitable 
disposition of the claims. 

In light of the above, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the veteran's 
claim without further development and additional efforts to 
assist or notify the veteran in accordance with VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements of the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran).  Therefore, the Board determines that the 
veteran will not be prejudiced by the Board proceeding to the 
merits of the claim.

II. Analysis

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a).  
Connecting the disability to service may be accomplished 
through statutory presumption or through affirmative evidence 
that shows inception or aggravation during service or that 
otherwise indicates a direct relationship between service and 
the current disability.  38 C.F.R. §§ 3.303(a), (d).    

The statutory presumptions and VA regulations implementing 
them are intended to allow service connection for certain 
diseases when the evidence might otherwise not indicate 
service connection is warranted.  See 38 C.F.R. § 3.303(d).  
Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests certain 
chronic diseases, including organic diseases of the nervous 
system, to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred or aggravated in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  In an October 4, 1995 opinion, VA's Under Secretary 
for Health determined that it was appropriate to consider 
high frequency sensorineural hearing loss an organic disease 
of the nervous system and therefore a presumptive disability.  

However, presumptive periods are not intended to limit 
service connection to diseases so diagnosed when the evidence 
warrants direct service connection.  38 C.F.R. § 3.303(d).  
Direct service connection may be granted for disease or 
disability diagnosed in service; or, if diagnosed after 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  Id.    

A finding of direct service connection requires medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. 
§ 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 
(1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology. 

Disability which is proximately due to or the result of 
service-connected disease or injury shall be service-
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a).  

While this appeal was pending, VA amended 38 C.F.R. § 3.310, 
the regulation concerning secondary service connection.  The 
intent of the amendment is to conform the regulation to Allen 
v. Brown, 7 Vet. App. 439 (1995), the Court decision that 
clarified the circumstances under which a veteran may be 
compensated for an increase in the severity of an otherwise 
nonservice-connected condition caused by aggravation from a 
service-connected condition.  See 71 Fed. Reg. 52,744 
(September 7, 2006).

Effective October 10, 2006, the section heading of 38 C.F.R. 
§ 3.310 was retitled "Disabilities that are proximately due 
to, or aggravated by, service-connected disease or injury," 
and the text amended to include a new paragraph:

(b)	Aggravation of nonservice-connected 
disabilities.  Any increase in severity of a 
nonservice-connected disease or injury that 
is proximately due to or the result of a 
service-connected disease or injury, and not 
due to the natural progress of the 
nonservice-connected disease, will be 
service connected.  However, VA will not 
concede that a nonservice-connected disease 
or injury was aggravated by a service-
connected disease or injury unless the 
baseline level of severity of the 
nonservice-connected disease or injury is 
established by medical evidence created 
before the onset of aggravation or by the 
earliest medical evidence created at any 
time between the onset of aggravation and 
the receipt of medical evidence establishing 
the current level of severity of the 
nonservice-connected disease or injury.  The 
rating activity will determine the baseline 
and current levels of severity under the 
Schedule for Rating Disabilities (38 CFR 
part 4) and determine the extent of 
aggravation by deducting the baseline level 
of severity, as well as any increase in 
severity due to the natural progress of the 
disease, from the current level.

The Board again notes that the notice with regard to 
secondary service connection was untimely.  However, the 
Board finds no prejudice in considering the regulation 
changes in adjudicating the veteran's service connection 
claim.  See Bernard at 393-94.  As the claim is herein 
denied, the question of change in severity of the veteran's 
bilateral hearing loss due to his service-connected tinnitus 
is rendered moot.

Finally, in the case of a veteran who engaged in combat with 
the enemy in active service with a military, naval, or air 
organization of the United States during a period of war, the 
Secretary of VA shall accept as sufficient proof of service 
connection of any disease or injury alleged to have been 
incurred in or aggravated by such service satisfactory lay or 
other evidence of service incurrence or aggravation of such 
injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service.  38 U.S.C.A. § 1154(b); 38 
C.F.R. § 3.304(d).  

However, competent evidence of a current disability and of a 
link between the current disability and service is still 
required despite the evidentiary effect of 38 U.S.C.A. § 
1154(b).  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 507-13 (1995).  
The statute "does not create a statutory presumption that a 
combat veteran's alleged disease or injury is service-
connected," but only "considerably lighten[s] the burden of 
a veteran who seeks benefits for an allegedly service-
connected disease or injury and who alleges that the disease 
or injury was incurred in, or aggravated by, combat 
service."  Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 
1996).  

The Board notes that the veteran's service records indicate 
that he was awarded the Combat Infantryman Badge and Purple 
Heart, which denote combat experience.  Therefore, the 
veteran is entitled to the application of 38 U.S.C.A. 
§ 1154(b).  However, as noted above, the statute is intended 
to lighten the burden on the veteran who alleges an injury or 
disease during service that is otherwise not supported by the 
veteran's service records.  In this case, the veteran has not 
claimed that his bilateral hearing loss was not documented in 
his service medical records due to circumstances, conditions, 
or hardships coincident with this combat incident.  Nor is 
there any indication that his service records are incomplete 
as a result of his combat duty.  Further, as indicated 
herein, VA does not dispute the veteran's claim that he had 
in-service noise exposure.  Therefore, further consideration 
of the veteran's claims under 38 U.S.C.A. § 1154(b) is not 
necessary.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Court has held that service connection may be granted for 
a hearing loss where the veteran can establish a nexus 
between his current hearing loss and a disability or injury 
he suffered while he was in military service.  Godfrey v. 
Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also 
held that VA regulations do not preclude service connection 
for a hearing loss that first met VA's definition of 
disability after service.  Hensley v. Brown, 5 Vet. App. 155, 
159 (1993).

The veteran contends that his current bilateral hearing loss 
is a result of noise exposure during combat and from aircraft 
while in service.  As such, he claims that service connection 
is warranted for his bilateral hearing loss.

The Board observes that the veteran's service treatment 
records do not contain any documentation as to noise 
exposure.  However, the veteran is competent to describe the 
nature and extent of his in-service noise exposure and such 
is consistent with service in the infantry, as noted in his 
service records.  See 38 C.F.R. § 3.159(a)(2); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).   

The veteran's service treatment records are negative for 
complaints, treatment, or diagnosis pertinent to hearing 
difficulty.  As reported by the October 2007 VA examiner, his 
service enlistment and separation examinations indicated 
normal hearing bilaterally.  Nevertheless, post-service 
records demonstrate a diagnosis of bilateral hearing loss.  
At the most recent VA examination, in October 2007, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
50
70
85
LEFT
10
20
85
85
90

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 72 percent in the left ear.  
The veteran was diagnosed with normal to severe sensorineural 
hearing loss in the right ear and normal to profound 
sensorineural hearing loss in the left ear.  Therefore, the 
Board finds that the contemporary medical evidence 
demonstrates a current bilateral hearing loss as defined by 
38 C.F.R. § 3.385.  

However, the medical evidence of record does not reflect a 
relationship between the veteran's current bilateral hearing 
loss and his military service.  The Board first considered 
whether service connection is warranted for bilateral hearing 
loss on a presumptive basis.  Nevertheless, the record fails 
to show that the veteran manifested hearing loss to a degree 
of 10 percent within one year following his service discharge 
in March 1969.  Thus, presumptive service connection is not 
warranted for bilateral hearing loss.  38 U.S.C.A. §§ 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309. 

With regard to service connection on a direct basis, while 
the veteran has a current diagnosis of hearing loss and is 
competent to describe his in-service noise exposure, the 
record shows no complaint or diagnosis of hearing loss during 
active service or for many years thereafter.  Specifically, 
the earliest evidence in the file demonstrating hearing loss 
is an August 2004 VA treatment record showing that he was 
fitted for hearing aids.  The length of time during which 
there is no complaint, treatment, or diagnosis of the 
disability at issue constitutes negative evidence tending to 
disprove the claim that the veteran had an injury in service 
which resulted in chronic disability or persistent symptoms 
post-service.  See Forshey v. West, 12 Vet. App. 71, 74 
(1998), aff'd Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. 
Cir. 2002) (en banc).

Additionally, there is no competent medical opinion stating 
that the veteran's bilateral hearing loss is a result of his 
noise exposure while in service.  Initially, the Board 
observes that the June 2005 VA examiner opined that it is 
just as likely as not that the veteran's hearing loss is not 
related to noise exposure in the military.  However, the 
Board) found this opinion unclear and because of its lack of 
clarity will accord it no probative value.  Consequently, the 
veteran was again afforded a VA examination in January 2006. 

The January 2006 examiner, upon review of claims file and 
examination of the veteran, stated that hearing loss was not 
as likely as not caused by acoustic trauma in the military.  
However, the Board notes that the examiner also stated that 
the veteran's tinnitus was related to service and of the same 
etiology as the hearing loss.  Further, she indicated that 
the tinnitus was a causative factor of the hearing loss.  As 
noted in the Board's September 2007 remand, this comment 
calls into question the validity of the opinion provided by 
the examiner.  

As a result, the Board remanded the claim for another VA 
examination and opinion. Specifically, the Board requested an 
opinion as to whether the veteran's hearing loss was related 
to his military service, to his service-connected tinnitus, 
or was not related to either possible cause.  The examination 
was performed in October 2007.  The examiner opined that, 
because the veteran's entry and separation audiograms 
indicated normal hearing bilaterally, the veteran's bilateral 
hearing loss was not caused by or result of his military 
service.  However, the examiner failed to address the 
question of whether the veteran's bilateral hearing loss was 
the result of his service-connected tinnitus.  Accordingly, 
the claim was remanded again in order to obtain an opinion 
with regard to that question from the October 2007 
audiologist or another audiologist if she was not available.

In April 2008, the opinion was provided by audiologist, CM.  
The Board observes that the October 2007 VA examination 
report was signed by HC, and the report reflects that CM 
originally initiated the document.  Thus, CM may or may not 
have been involved in the October 2007 VA examination.  
Regardless, the Board notes that the April 2008 VA opinion 
does reflect that CM is, in fact, an audiologist.  Therefore, 
the April 2008 opinion complies with the Board's March 2008 
remand.  In this opinion, CM states that bilateral hearing 
loss was not caused by or aggravated by tinnitus or service.  
The rationale for the opinion was that there was no 
relationship or medical studies showing that tinnitus causes 
or aggravates hearing loss.

Thus, although much effort was required in order to obtain 
the necessary opinions in this case, the Board finds that the 
record at this time provides adequate competent evidence as 
to the question of a nexus between the veteran's bilateral 
hearing loss and his military service.  The ultimate 
findings, based on the October 2007 and April 2008 VA 
opinions, are that the veteran's bilateral hearing loss is 
not as likely as not a result of his military service or his 
service-connected tinnitus.
The Board acknowledges the fact that the January 2006 VA 
opinion indicated that the veteran's bilateral hearing loss 
was of the same etiology as a veteran's service-connected 
tinnitus.  However, the Board notes that the October 2007 VA 
examiner, HL, was the same examiner who performed the January 
2006 examination and proffered that opinion.  Therefore, the 
Board presumes that when she stated in October 2007 that the 
veteran's bilateral hearing loss was not caused by or a 
result of his military service, she considered her prior 
statement that the etiology of the hearing loss and tinnitus 
was the same, as well as whatever factors may have led to 
that comment.  Thus, the Board affords no probative weight to 
that statement in the January 2006 VA examination report and 
affords great probative weight to the statements designated 
as "opinions" provided by the VA examiners in October 2007 
and April 2008, which are reported above.

Consequently, no competent medical professional, has provided 
probative evidence that the veteran's current bilateral 
hearing loss was incurred or aggravated by his military 
service or is causally related to his service-connected 
tinnitus.  The Board acknowledges the veteran's own 
statements as to his claimed etiology of his bilateral 
hearing loss.  Laypersons are competent to speak to 
symptomology when the symptoms are readily observable.  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).  However, only those 
with specialized medical knowledge, training, or experience 
are competent to provide evidence on the question of 
diagnosis and causation.  See Jones v. Brown, 7 Vet. App. 
134, 137 (1994); Espiritu at 494.  Moreover, the Board 
recognizes the veteran's extensive combat experience.  
Nevertheless, as discussed, this fact relieves the veteran 
from having to prove his noise exposure, but it does not 
require a finding of service connection without competent 
medical evidence demonstrating a positive relationship 
between the veteran's combat experience and noise exposure 
and his current bilateral hearing loss.  In the absence of 
competent evidence connecting the disability to the veteran's 
time in service, the Board must conclude that service 
connection for bilateral hearing loss is not warranted.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, in 
the present case, the preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for bilateral hearing loss.  Therefore, his claim 
must be denied.


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


